Citation Nr: 1234195	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  06-33 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II. 

2.  Entitlement to service connection for fatty liver disease. 

3.  Entitlement to service connection for a right hip disability. 

4.  Entitlement to service connection for a right knee disability. 

5.  Entitlement to service connection for a right ankle disability. 

6.  Entitlement to service connection for a right elbow disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from March 1981 to August 2004, which included periods of active duty training and inactive duty training.  The Veteran had active service from February 2003 to July 2004.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions in December 2004 and December 2005 of the VA RO in Seattle, Washington.

The Veteran filed a timely notice of disagreement (NOD) and substantive appeal as to many of the issues addressed in the December 2004 and December 2005 rating decisions, including claims for entitlement to increased ratings for service-connected lumbar spine disability, gastroesophageal reflux disease, and right wrist tendonitis. 

In June 2009, the Veteran appeared at the RO and testified at a hearing before a Veterans Law Judge.  A transcript of that hearing is associated with the claims file. 

In an August 2009 decision, the Board promulgated a decision on one issue (i.e., service connection for left inguinal hernia), and remanded the case to the RO for further development on the remaining six issues listed on the first page of this document.  Also in that decision, the Board acknowledged that the Veteran had withdrawn his appeal as to the issues of entitlement to increased disability ratings for service-connected degenerative joint disease of the thoracolumbar spine, gastroesophageal reflux disease, and right wrist tendonitis, as well as an additional issue of entitlement to an increased rating for tinnitus that had yet to be certified to the Board for appeal.

In a March 2012 letter, the Board informed the Veteran that the Veterans Law Judge who had conducted the June 2009 hearing was no longer employed by the Board, and that he was being given an opportunity to testify at another hearing before a Veterans Law Judge who would make a decision in his appeal.  In July 2012, the Veteran appeared at the RO and testified at a hearing before a Veterans Law Judge.  A transcript of that hearing is associated with the claims file. 

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

Specifically, the Board notes that these issues were remanded by the Board in August 2009 in order to obtain treatment records from Dr. F., who he reported diagnosed him with diabetes mellitus, and Dr. G.B., who he reported provided treatment for his claimed right hip, right knee, right ankle, and right elbow disabilities following discharge from service.  Subsequent to this remand, the Veteran submitted a November 2009 authorization and consent to release information form for Dr. G.B. at Yakima Medical Clinic.  These records were requested and a response from this facility with the requested records was received in December 2009.  The Board notes that the received records from Dr. G.B. spanned from 2007 to 2009.

In June 2011, the Veteran submitted another authorization and consent to release information form for Yakima Medical Clinic for records dating back to 2000.  On this form, the Veteran indicated that the first diagnosis of diabetes mellitus, type II from Dr. F. was needed.  In an attached statement, the Veteran asserted that Dr. F., who worked at the Yakima Medical Clinic, diagnosed him with diabetes mellitus, type II, but that he no longer worked at this clinic, which is why the Veteran did not fill out a release form to get his records.  However, he contended that the Yakima Medical Clinic should have his diagnosis in his medical records.  

VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2011).  As the Veteran's November 2009 authorization and consent to release information form did not specify any dates for his treatment and specifically indicated that the records from Dr. G.B. at Yakima Medical Clinic should be requested, and the records provided did not contain records dating back to 2000 from Dr. F., the Board finds that the issues of entitlement to service connection for diabetes mellitus and fatty liver disease must be remanded in order to obtain any treatment records from Dr. F. at Yakima Medical Clinic dating back to 2000. 

Additionally, the Board notes that the Veteran underwent a May 2010 VA examination, in which it was determined that it is unlikely that the Veteran's fatty liver and/or diabetes was related to his military service, as he presented with it in 1994 when he was on inactive duty with the Washington National Guard.  It was further noted that there is no evidence in his record that his diabetes or fatty liver was aggravated by military service.  The reason given for this is that there is no evidence that he was on active duty or active duty training during the time that his diabetes presented.  In a May 2011 addendum opinion, it was determined that the Veteran's fatty liver is a manifestation of his diabetes mellitus and its less than optimal control.  His diabetes presented while he was on inactive duty with the Washington National Guard.  However, he was placed on active duty for one year, 2003-2004, before he was medically discharged from the Army because of his diabetes.   

The Board notes that the May 2010 VA opinion determined there is no evidence in the Veteran's record that his diabetes or fatty liver was aggravated by military service.  However, the Board finds that the rationale that there is no evidence that he was on active duty or active duty training during the time that his diabetes presented is insufficient.  Specifically, the determination that the Veteran was not on active duty or active duty training during the time that his diabetes presented does not address whether his diabetes could have been aggravated subsequent to its initial presentation or diagnosis by a period of service.  As such, the Veteran should be scheduled for a new VA examination to determine whether the Veteran has a current diagnosis of fatty liver disease or diabetes mellitus, type II that was caused or aggravated by his military service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

With regard to the Veteran's claims for service connection for a right ankle disability and a right elbow disability, the Veteran has asserted that he injured his right ankle in February 2004 and has experienced right elbow pain since 2003.

In a July 2004 service treatment, the Veteran was noted as having pain in joint involving lower leg.

The Veteran underwent a VA contract examination in August 2005.  At this examination, the Veteran reported suffering from right elbow pain since May 2003.  He reported that the condition is due to injury; it occurred while loading and unloading ammunition and during physical training.  The Veteran also reported suffering from a right ankle injury since March 2004.  He reported that his current condition is due to injury; it occurred while unloading ammunition at ASAP.  Upon examination, the Veteran was diagnosed with tendonitis of the right ankle and tendonitis of the right elbow.

The Board notes that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186  (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Charles v. Principi, 16 Vet. App. 370 (2002), the United States Court of Appeals for Veterans Claims (Court) held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, [including statements of the claimant]," and where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.  Because there was evidence of record satisfying two of the requirements of the statute, i.e., competent evidence of a current disability or recurrent symptoms, and evidence indicating an association between the appellant's disability and his active service, but there was not of record, competent medical evidence addressing whether there is a nexus between his tinnitus and his active service, VA was to provide the claimant with a medical "nexus" examination. 

In this case, as the Veteran has that has experienced right ankle pain and right elbow pain since service, observations that he is competent to report; he has a current diagnosis of tendonitis of the right ankle and the right elbow; and the claims file does not contain a VA opinion regarding the etiology of his right elbow and right ankle disabilities, the Board finds that the necessity for a new VA examination is shown for the proper assessment of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002).  Thus, these issues must be remanded in order to schedule the Veteran for a new VA examination to determine whether he has a current right elbow disability or a current right ankle disability that is caused or aggravated by his military service.  Colvin, supra.

With regard to the Veteran's claims for service connection for a right hip disability and a right knee disability, the Veteran has asserted that he has had these disabilities since May 2003 when he injured himself while unloading ammunition and while doing physical training.  

With regard to the Veteran's right hip, a February 1987 service treatment record noted that the Veteran complained of pain in the lumbar spine area with numbness and pain radiating into the right hip, which occurred after lifting a boxful of ammunition in September 1986.  The Veteran was diagnosed with a mechanical low back strain.

With regard to the Veteran's right knee, the Board notes that the claims file contains August 2002 Medical Evaluation Board Proceedings which noted right knee pain with an approximate origin date of 1980.  A May 2003 service record documented complaints of right knee pain.  It was noted that the Veteran presented for consultation regarding back and right knee pain for his medical board evaluation.  The Veteran reported pain and tightness in the right knee whenever he runs.  The Veteran reported that there is no trauma or inciting injury, which would begin his pain.  Upon examination, it was noted that there was mild bilateral medial compartment narrowing; the femoropatellar joints were within normal limits; there was a bilateral patellar enthesophyte of the quadriceps tendon insertion; the bone mineralization was preserved; and there was a bilateral fabella.   

The Board notes that the Veteran underwent a VA contract examination in August 2005.  At this examination, the Veteran reported suffering from right knee pain since May 2003.  He reported that the condition is due to injury; it occurred while unloading ammunition and while doing physical training.  The Veteran also reported right hip pain since May 2003 due to injury; it occurred while loading and unloading ammunition.  Upon examination, the examiner noted that there was no pathology to render a diagnosis with regard to his right knee pain, and the Veteran was diagnosed with tendonitis of the right hip.  In an addendum, however, the Veteran was noted to have reduced range of motion due to tendonitis of the right knee.  

The Veteran underwent a VA examination in May 2010.  The examiner reviewed the claims file.  The Veteran reported that his right knee was injured in physical training at Fort Lewis in 2003.  He also reported sharp pain in his right hip area since 2005.  It was noted that, on review, he had back pain after lifting ammunition boxes as far back as 1990 while in the National Guard.  Upon examination, the Veteran was diagnosed with retropatellar pain syndrome of the right knee and bursitis of the right hip.  The examiner concluded by determining that it is unlikely that the Veteran's current right hip and right knee disability is related to military service.  The reason for this is that there is no evidence that he incurred injuries to his knee or hip during active duty nor during active duty for training.  

The Board notes that the term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2009); 38 C.F.R. § 3.6(a) (2011). 

The term "active duty for training" is, inter alia, full- time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any State.  38 U.S.C.A. § 101(22) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(c) (2011).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(d) (2011).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002 & Supp. 2010).

The  Board notes that the May 2010 VA examiner concluded that it is unlikely that the Veteran's current right hip and right knee disabilities are related to military service due to there being no evidence that he incurred injuries to his knee or hip during active duty nor during his active duty for training.  However, the Board finds that the rationale this opinion is insufficient.  Specifically, as noted above, the term "active military, naval, or air service" was noted to include any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  The Board does not find that a relation to the Veteran's INACDUTRA was considered by the May 2010 VA examiner.  As such, the Veteran should be scheduled for a new VA examination to determine whether he has a current right hip and right knee disability that is caused or aggravated by his active duty service, ACDUTRA, or INACDUTRA.  Colvin, supra.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all private treatment records from Yakima Medical Clinic dating back to 2000, to specifically include those from Dr. F.

2. After the aforementioned records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed fatty liver disease and diabetes mellitus.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed fatty liver disease and diabetes mellitus.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has fatty liver disease and diabetes mellitus, and, if so, whether such conditions were related to his active duty or ACDUTRA.  The examiner should specifically determine whether fatty liver disease is a disease or disability in and of itself or whether it is a symptom or manifestation of his diabetes.  The examiner should also specifically consider the effects of the Veteran's active duty or ACDUTRA on these disabilities and the possibility that the Veteran's active duty or ACDUTRA aggravated these disabilities.  The examiner should provide a specific opinion as to whether his fatty liver disease or diabetes mellitus permanently increased in severity as a result of his active duty or ACDUTRA, and if so, whether such increase was beyond the natural progress of the diseases.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

3. After the aforementioned records have been obtained to the extent possible, schedule the Veteran for an appropriate VA  examination for his claimed right ankle, right elbow, right knee, and right hip disabilities.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed right ankle, right elbow, right knee, and right hip disabilities.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all current right ankle, right elbow, right knee, and right hip disabilities.  Then, the examiner should provide opinions as to whether it is at least as likely as not that the Veteran has a current right ankle, right elbow, right knee, and right hip disability that is caused or aggravated by his active duty service, ACDUTRA, or INACDUTRA.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefits sought on appeal remain denied, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


